
	

113 S781 IS: Yosemite National Park Boundary Expansion Act of 2013
U.S. Senate
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 781
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2013
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To modify the boundary of Yosemite National Park, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Yosemite National Park Boundary
			 Expansion Act of 2013.
		2.PurposeThe purpose of this Act is to modify the
			 boundary of Yosemite National Park to protect from potential development the
			 scenic and biological value of property adjacent to the Park.
		3.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map entitled Yosemite National Park
			 Location Map for Boundary Line Adjustment (BLA) Areas.
			(2)ParkThe
			 term Park means the Yosemite National Park in the State of
			 California.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.Yosemite national
			 park
			(a)Acquisition of
			 land
				(1)In
			 generalThe Secretary may acquire the land or an interest in the
			 land described in subsections (b) and (c) for addition to the Park.
				(2)MeansAn
			 acquisition of land under paragraph (1) may be made by donation, purchase from
			 a willing seller with donated or appropriated funds, or exchange.
				(b)Description of
			 landThe land referred to in subsection (a)(1) is the
			 approximately 1,575 acres of land adjacent to the Park, as generally depicted
			 on the map.
			(c)Availability of
			 mapThe map shall be on file and available for inspection in the
			 appropriate offices of the National Park Service.
			(d)Boundary
			 modificationThe boundary of the Park shall be revised to reflect
			 the acquisition of the land under subsection (a).
			(e)AdministrationThe
			 Secretary shall administer any land or interest in land acquired under
			 subsection (a)(1) as part of the Park in accordance with the laws (including
			 regulations) applicable to the Park.
			
